      Case 3:20-cv-03845-EMC Document 62 Filed 11/17/20 Page 1 of 10




 1   QUINN EMANUEL URQUHART &                        CLEMENT SETH ROBERTS (STATE
     SULLIVAN, LLP                                   BAR NO. 209203)
 2     Charles K. Verhoeven (Bar No. 170151)         croberts@orrick.com
       charlesverhoeven@quinnemanuel.com             BAS DE BLANK (STATE BAR NO.
 3                                                   191487)
     50 California Street, 22nd Floor                basdeblank@orrick.com
 4   San Francisco, California 94111-4788            ALYSSA CARIDIS (STATE BAR NO.
     Telephone:     (415) 875-6600                   260103)
 5   Facsimile:     (415) 875-6700                   acaridis@orrick.com
                                                     ORRICK, HERRINGTON & SUTCLIFFE
 6    David A. Nelson (admitted pro hac vice)        LLP
      davidnelson@quinnemanuel.com                   The Orrick Building
 7   191 N. Wacker Drive, Suite 2700                 405 Howard Street
     Chicago, Illinois 60606                         San Francisco, CA 94105-2669
 8   Telephone:     (312) 705-7400                   Telephone: +1 415 773 5700
     Facsimile:     (312) 705-7401                   Facsimile: +1 415 773 5759
 9
     Attorneys for GOOGLE LLC                        GEORGE I. LEE (admitted pro hac vice)
10                                                   lee@ls3ip.com
                                                     SEAN M. SULLIVAN (admitted pro hac
11                                                   vice)
                                                     sullivan@ls3ip.com
12                                                   RORY P. SHEA (admitted pro hac vice)
                                                     shea@ls3ip.com
13                                                   J. DAN SMITH (admitted pro hac vice)
                                                     smith@ls3ip.com
14                                                   LEE SULLIVAN SHEA & SMITH LLP
                                                     656 W Randolph St., Floor 5W
15                                                   Chicago, IL 60661
                                                     Telephone: +1 312 754 0002
16                                                   Facsimile: +1 312 754 0003

17                                                   Attorneys for Defendant Sonos, Inc.

18
                                 UNITED STATES DISTRICT COURT
19                             NORTHERN DISTRICT OF CALIFORNIA
                                    SAN FRANCISCO DIVISION
20

21

22 GOOGLE LLC,
                                                   Civil Action No. 3:20-CV-03845-EMC
23                Plaintiff,
                                                   JOINT STIPULATION & ORDER RE:
24         vs.                                     DISCOVERY OF ELECTRONICALLY
                                                   STORED INFORMATION FOR PATENT
25 SONOS, INC.,                                    LITIGATION
26                Defendant.                       Compl. Filed: June 11, 2020
27                                                 Hon. Edward M. Chen
28
                                                                       Case No. 3:20-cv-03845-EMC
                                                   JOINT STIPULATION & ORDER RE: DISCOVERY OF
                                    ELECTRONICALLY STORED INFORMATION FOR PATENT LITIGATION
       Case 3:20-cv-03845-EMC Document 62 Filed 11/17/20 Page 2 of 10




 1 Upon the stipulation of the parties, the Court ORDERS as follows:

 2          1. This Order supplements all other discovery rules and orders. It streamlines

 3 Electronically Stored Information (“ESI”) production to promote a “just, speedy, and inexpensive

 4 determination of this action, as required by Federal Rule of Civil Procedure 1.”

 5          2. This Order may be modified in the Court’s discretion or by stipulation. The parties shall

 6 jointly submit any proposed modifications within 30 days after the Federal Rule of Civil

 7 Procedure 16 Conference.

 8          3. As in all cases, costs may be shifted for disproportionate ESI production requests

 9 pursuant to Federal Rule of Civil Procedure 26. Likewise, a party’s nonresponsive or dilatory

10 discovery tactics are cost-shifting considerations.

11          4. A party’s meaningful compliance with this Order and efforts to promote efficiency and

12 reduce costs will be considered in cost-shifting determinations.

13          5. The parties agree to comply with the District’s E-Discovery Guidelines (“Guidelines”)

14 and have employed the District’s Model Stipulated Order Re: the Discovery of Electronically

15 Stored Information and Checklist for Rule 26(f) Meet and Confer regarding Electronically Stored

16 Information.

17          6. General ESI production requests under Federal Rules of Civil Procedure 34 and 45 shall

18 not include email or other forms of electronic correspondence (collectively “email”). To obtain

19 email parties must propound specific email production requests.

20          7. Email production requests shall be propounded for specific issues only, rather than

21 general discovery of a product or business.

22          8. Email production requests shall be phased to occur after the parties have exchanged

23 initial disclosures and basic documentation about the patents, the prior art, the accused

24 instrumentalities, and the relevant finances. While this provision does not require the production

25 of such information, the Court encourages prompt and early production of this information to

26 promote efficient and economical streamlining of the case.

27

28
                                                         -2-             Case No. 3:20-cv-03845-EMC
                                                     JOINT STIPULATION & ORDER RE: DISCOVERY OF
                                      ELECTRONICALLY STORED INFORMATION FOR PATENT LITIGATION
       Case 3:20-cv-03845-EMC Document 62 Filed 11/17/20 Page 3 of 10




 1          9. Email production requests shall identify the custodian, search terms, and time frame.

 2 The parties shall cooperate to identify the proper custodians, proper search terms and proper

 3 timeframe as set forth in the Guidelines.

 4          10. Each requesting party shall limit its email production requests to a total of five

 5 custodians per producing party for all such requests. The parties may jointly agree to modify this

 6 limit without the Court’s leave. The Court shall consider contested requests for additional

 7 custodians, upon showing a distinct need based on the size, complexity, and issues of this specific

 8 case. Cost-shifting may be considered as part of any such request.

 9          11. Each requesting party shall limit its email production requests to a total of five search

10 terms per custodian per party. The parties may jointly agree to modify this limit without the

11 Court’s leave. The Court shall consider contested requests for additional search terms per

12 custodian, upon showing a distinct need based on the size, complexity, and issues of this specific

13 case. The Court encourages the parties to confer on a process to test the efficacy of the search

14 terms. The search terms shall be narrowly tailored to particular issues. Indiscriminate terms, such

15 as the producing company’s name or its product name, are inappropriate unless combined with

16 narrowing search criteria that sufficiently reduce the risk of overproduction. A conjunctive

17 combination of multiple words or phrases (e.g., “computer” and “system”) narrows the search and

18 shall count as a single search term. A disjunctive combination of multiple words or phrases (e.g.,

19 “computer” or “system”) broadens the search, and thus each word or phrase shall count as a

20 separate search term unless they are variants of the same word. Use of narrowing search criteria

21 (e.g., “and,” “but not,” “w/x”) is encouraged to limit the production and shall be considered when

22 determining whether to shift costs for disproportionate discovery. Should a party serve email

23 production requests with search terms beyond the limits agreed to by the parties or granted by the

24 Court pursuant to this paragraph, this shall be considered in determining whether any party shall

25 bear all reasonable costs caused by such additional discovery.

26          12. Nothing in this Order prevents the parties from agreeing to use technology assisted

27 review and other techniques insofar as their use improves the efficacy of discovery.

28
                                                       -3-               Case No. 3:20-cv-03845-EMC
                                                     JOINT STIPULATION & ORDER RE: DISCOVERY OF
                                      ELECTRONICALLY STORED INFORMATION FOR PATENT LITIGATION
       Case 3:20-cv-03845-EMC Document 62 Filed 11/17/20 Page 4 of 10




 1          13. Absent a showing of good cause, the following sources need not be searched for

 2 documents and information responsive to the parties’ discovery requests: automated disaster

 3 recovery backup systems and/or disaster recovery backup tapes; RAM or temporary files;

 4 temporary internet files, history, cache, cookies, and other on-line access data; data in metadata

 5 fields that are updated automatically such as last-opened dates; data remaining from systems no

 6 longer in use that is unintelligible on the systems in use; residual, fragmented, damaged,

 7 permanently deleted, and unallocated data; legacy computer systems, audio files; video files;

 8 server systems; network logs; personal digital assistants; mobile devices; cell phones; voicemails;

 9 USB flash drives, or the like; portable disks; voicemail systems; and instant messaging

10 conversations (e.g., Skype, Slack, gChat, etc.).

11          14. Form of Production and Electronically Stored Information

12          The metadata fields listed below at paragraph 14n. shall generally be included in the

13 production of Electronically Stored Information (“ESI”) if such fields exist and are reasonably

14 available to the producing Private Party. The following parameters shall apply to ESI production:

15      a) The general document image format of each electronic document produced shall be single-

16          page TIFF Group IV images, black and white, at 300 x 300 dpi resolution with a standard

17          delimited concordance format (DAT file) and either IPRO (LFP file) or Opticon (OPT file)

18          format, including document breaks and page counts. The producing Party may, at any time,

19          reproduce any document in color in JPG format or at a higher resolution. Documents

20          reproduced in color or at a higher resolution shall bear the same production number(s) as

21          the document originally produced document where practicable. A single multi-page text

22          file shall be provided for each document, and the filename should match its respective

23          TIFF image filename.

24      b) Images shall be produced using a unique file name that will be the production number of

25          that page (e.g., ABC000001.TIF). The production number shall appear on the face of the

26          image.

27      c) Spreadsheets (e.g., MS Excel, Google Sheets) and delimited text files (e.g., comma-

28          separated value (.csv) files and tab-separated value (.tsv) files) shall be produced in either
                                                       -4-                Case No. 3:20-cv-03845-EMC
                                                      JOINT STIPULATION & ORDER RE: DISCOVERY OF
                                       ELECTRONICALLY STORED INFORMATION FOR PATENT LITIGATION
     Case 3:20-cv-03845-EMC Document 62 Filed 11/17/20 Page 5 of 10




 1      their native file format or MS Excel. TIFF images need not be produced unless the files

 2      have been redacted, in which instance such files shall be produced in TIFF with OCR Text

 3      Files. If good cause exists to request production of files, other than those specifically set

 4      forth above, in native format, the party may request such production and provide an

 5      explanation of the need for native file review, which request shall not be unreasonably

 6      denied. Any native files that are produced shall be produced with a link in the NativeLink

 7      field, along with extracted text and applicable metadata fields. A TIFF placeholder

 8      indicating that the document was provided in native format should accompany the database

 9      records. If a file has been redacted, TIFF images and OCR text of the redacted document

10      will suffice in lieu of a native file and extracted text.

11   d) In addition, when possible native files shall be produced using a name that bears the

12      production number, for example: ABC000002.xls. The DAT file shall also include a path

13      to the native file.

14   e) Parent-child relationships (association between an attachment and its parent document)

15      shall be preserved to the extent such relationships are maintained in the normal course of

16      business in the source repository. The attachment(s) shall be produced adjacent to the

17      parent document in terms of production numbers, with the first attachment being named

18      with the next sequential number after the parent, and any additional attachment(s)

19      sequentially numbered after that first attachment. Any parent-child relationship will be

20      reflected in the DAT file.

21   f) Productions that contain foreign language documents shall be Unicode compliant.

22   g) To the extent possible, the unitization of a produced electronically stored document and

23      any attachments or affixed notes shall be maintained as it existed in the original file or

24      computer. Scanned/paper documents should be logically unitized (i.e., to preserve page

25      breaks between documents and otherwise allow separate documents to be identified).

26   h) If unitization cannot be maintained, the original unitization shall be documented in the

27      associated load file or otherwise electronically tracked if possible.

28
                                                     -5-                Case No. 3:20-cv-03845-EMC
                                                    JOINT STIPULATION & ORDER RE: DISCOVERY OF
                                     ELECTRONICALLY STORED INFORMATION FOR PATENT LITIGATION
     Case 3:20-cv-03845-EMC Document 62 Filed 11/17/20 Page 6 of 10




 1   i) A single multi-page text file shall be provided for each document, and the filename should

 2      match its respective TIFF filename. A commercially-acceptable technology for optical

 3      character recognition (“OCR”) shall be used for all scanned, hard copy documents written

 4      in English or other Latin-character language. When possible, the text of native files should

 5      be extracted directly from the native file. Text files will not contain the redacted portions

 6      of the documents and OCR text files will be substituted instead of extracted text files for

 7      redacted documents. All documents shall be produced with a link in the TextLink field.

 8   j) The parties will use their best efforts to filter out common system files and application

 9      executable files and scan document productions for viruses. Hash values that may be

10      filtered out during this process are located in the National Software Reference Library

11      (“NSRL”) NIST hash set list. Source code files will be provided according to the

12      Protective Order and not included in custodial data productions.

13   k) The parties are required to produce only a single copy of a responsive document and the

14      parties may de-duplicate responsive ESI (based on MD5 or SHA-1 hash values at the

15      document level) across custodians, provided all custodians from whose files the document

16      was collected are identified in the ALL CUSTODIAN field (see below).

17   l) The parties are not required to preserve metadata fields that are frequently updated in the

18      ordinary course of business, such as last-opened dates.

19   m) The parties shall not be required to create any metadata for production (e.g., hash value or

20      other metadata not associated with ESI in the ordinary course of business) except that the

21      parties will create a field to indicate whether or not a document has been marked

22      confidential pursuant to the protective order (see below list of metadata fields). Any

23      document produced with a confidentiality designation on the produced image is to be

24      afforded confidential treatment under the Protective Order regardless of whether there is an

25      entry in this field.

26   n) The following metadata fields shall be included in the production of all ESI if such fields

27      exist and are reasonably available to the producing Private Party:

28
                                                   -6-                Case No. 3:20-cv-03845-EMC
                                                  JOINT STIPULATION & ORDER RE: DISCOVERY OF
                                   ELECTRONICALLY STORED INFORMATION FOR PATENT LITIGATION
      Case 3:20-cv-03845-EMC Document 62 Filed 11/17/20 Page 7 of 10




 1
     Field Name       Field Description
 2
     BEGBATES         Number stamped on first image page of document
 3
     ENDBATES         Number stamped on last image page of document
 4

 5   BEGATTACH        Number stamped on first image page of attachment(s)

 6   ENDATTACH        Number stamped on last image page of attachment(s)
 7
     CONF             Indicates whether a document has been designated as Confidential or
 8                    Highly Confidential pursuant to the operative protective order.

 9   ALL CUSTODIAN    Where applicable and available, identifies the individual (custodian)
                      from whom the document originated (naming convention: last name,
10                    first name) and all Individual(s) whose documents de-duplicated out
11                    (De-Duped Custodian).

12   FROM             Email author

13   TO               Email addressee(s)
14
     CC               Email copyee(s)
15
     BCC              Email blind copyee(s)
16

17   SUBJECT          Email subject line

18   DATE_SENT        Email date sent

19   TIME_SENT        Email time sent
20
     DATE_RECEIVED    Email date received
21
     TIME_RECEIVED    Email time received
22
     EMAILFOLDER      Email folder path
23

24   AUTHOR           Document author

25   TITLE            Document title
26
     DATECREATED      Document create date
27
     TIMECREATED      Document create time
28
                                               -7-                Case No. 3:20-cv-03845-EMC
                                              JOINT STIPULATION & ORDER RE: DISCOVERY OF
                               ELECTRONICALLY STORED INFORMATION FOR PATENT LITIGATION
       Case 3:20-cv-03845-EMC Document 62 Filed 11/17/20 Page 8 of 10




 1
     Field Name             Field Description
 2
     DATELASTMOD            Document last modified date
 3
     TIMELASTMOD            Document last modified time
 4

 5   FILENAME               File name of an electronic document or attachment

 6   FILEPATH               File path of an electronic document or attachment
 7
     FILESIZE               File size of an electronic document or attachment
 8
     FILE_EXTENSION File extension of an electronic document or attachment
 9
     MD5HASH                Fingerprint signature of an electronic document or attachment
10

11   NATIVEFILELINK For documents produced as native file, link to that file

12   TEXTFILELINK           Link to text file produced with document or attachment
13

14          All documents shall be produced in their original language. Where a document responsive
15 to a discovery request exists in a foreign language and an English-language version of that

16 document exists in the producing party’s possession, custody or control, the producing party shall

17 produce both the original document and all pre-existing English-language versions.

18          Bates numbering and confidentiality designations shall not obscure any text or image in a
19 document.

20          The parties also shall, upon reasonable request, produce a higher-resolution or color image
21 of a document. The producing Private Party shall have the option of producing the native-file

22 version of the documents in response to such requests.

23          If a party prints (whether in hard copy or to a .pdf or other electronic image) documents, or
24 portions thereof, that are produced in native format, the party shall mark any such printout with a

25 footer containing (1) the document’s Bates number, and (2) any confidentiality designation

26 assigned by the producing party to the document.

27          The parties may use encryption software, such as Accellion, kiteworks, WinZip, or
28 PointSec, to protect any documents or materials produced on physical media.
                                                      -8-                Case No. 3:20-cv-03845-EMC
                                                     JOINT STIPULATION & ORDER RE: DISCOVERY OF
                                      ELECTRONICALLY STORED INFORMATION FOR PATENT LITIGATION
      Case 3:20-cv-03845-EMC Document 62 Filed 11/17/20 Page 9 of 10




 1

 2 IT IS SO STIPULATED, through Counsel of Record.

 3   Dated: 11/17/2020           /s/ Patrick D. Curran
 4                                                     Counsel for Plaintiff
 5   Dated: 11/17/2020           /s/ Alyssa Caridis
 6                                                Counsel for Defendant

 7

 8

 9        IT IS ORDERED that the foregoing Agreement is approved.

10   Dated:
11
                                                Honorable Edward M. Chen
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 -9-               Case No. 3:20-cv-03845-EMC
                                               JOINT STIPULATION & ORDER RE: DISCOVERY OF
                                ELECTRONICALLY STORED INFORMATION FOR PATENT LITIGATION
      Case 3:20-cv-03845-EMC Document 62 Filed 11/17/20 Page 10 of 10




 1                 ATTESTATION OF PATRICK D. CURRAN RE SIGNATURES
 2         I, Patrick D. Curran, pursuant to Local Rule 5-1(i)(3), hereby attest that I obtained the

 3 concurrence of Alyssa Caridis in the filing of this document and her authority to place her

 4 electronic signature on the document.

 5

 6         Executed this 17th day of November, 2020 in Boston, Massachusetts.

 7
                                                 By     /s/ Patrick D. Curran
 8
                                                      Patrick D. Curran
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      -10-              Case No. 3:20-cv-03845-EMC
                                                    JOINT STIPULATION & ORDER RE: DISCOVERY OF
                                     ELECTRONICALLY STORED INFORMATION FOR PATENT LITIGATION
